Case 1:14-cv-02612-JLK Document 341 Filed 08/25/20 USDC Colorado Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


 Civil Action No. 1:14-cv-02612-JLK

 LEAH TURNER, ARACELI GUTIERREZ, MARKEITTA FORD,
 JOLESSA WADE, DANYA GRANADO, BRETT CHARLES, and
 RUBY TSAO

 Individually and on behalf of others
 similarly situated

         Plaintiffs

 v.

 CHIPOTLE MEXICAN GRILL, INC.

         Defendant


      CHIPOTLE MEXICAN GRILL, INC.’S REPLY IN SUPPORT OF ITS MOTION TO
                  STRIKE CONFIDENTIAL JAMS MATERIALS


         Defendant Chipotle Mexican Grill, Inc. (Chipotle), through undersigned counsel,

 respectfully states as follows in support of its Motion to Strike Confidential JAMS Materials

 (Motion) (Dkt. 324):

                                         INTRODUCTION

         Plaintiffs’ opposition to Chipotle’s Motion solidifies that Plaintiffs’ counsel see the

 hundreds of individual arbitrations that resulted from this Court’s dismissal of the Arbitration

 Opt-Ins as a well of discovery to leverage for use in this collective action and avoid the phased

 discovery ordered by this Court. Plaintiffs’ counsel—who also represent the individual

 arbitration claimants—see no harm in freely disclosing information (whether relevant to this
Case 1:14-cv-02612-JLK Document 341 Filed 08/25/20 USDC Colorado Page 2 of 13




 action or not) disclosed in those confidential and private arbitration proceedings in public filings

 here. Ultimately, Plaintiffs’ position—if accepted here—would eviscerate the confidential nature

 of the arbitrations, and ratify Plaintiffs’ tactic of using the arbitrations as a means of unilaterally

 submitting confidential and irrelevant documents in blatant disregard of the phased discovery

 ordered by this Court. Chipotle’s Motion should therefore be granted.

                                             ARGUMENT

         A.      JAMS Employment Rules provide that the arbitrations are confidential.

                         JAMS Rule 26 states clearly that the proceedings are confidential.

         Plaintiffs first argue that the arbitration proceedings are not confidential. Instead, they

 claim, the confidentiality restrictions bind only the arbitration provider—JAMS—and the

 individual arbitrators. This position is untenable. It strips out critical language from JAMS Rule

 26, which governs the confidentiality of the proceedings. That rule states that “JAMS and the

 Arbitrator shall maintain the confidential nature of the Arbitration proceeding and the Award,

 including the Hearing, except as necessary in connection with a judicial challenge to or

 enforcement of an Award, or unless otherwise required by law or judicial decision.” (Dkt. 324-2,

 JAMS Rule 26(a) (emphasis added).) If that rule meant that parties to the arbitration could freely

 disclose any information produced in the proceedings, the Rule would not refer to “the

 confidential nature of the Arbitration proceeding[.]” (Id. (emphasis added).) If parties to

 confidential arbitration proceedings could freely disclose and publicize the proceedings and the

 information disclosed therein, the “nature” of the arbitrations would be anything but confidential.

         Plaintiffs offer nothing in defense of their counsels’ actions here, or to refute that Ready

 Transportation, Inc. v. AAR Manufacturing, Inc., 627 F.3d 402 (9th Cir. 2010), is instructive.



                                                    2
Case 1:14-cv-02612-JLK Document 341 Filed 08/25/20 USDC Colorado Page 3 of 13




 Rather, Plaintiffs’ gloss over the fact that it is not the parties to the arbitrations (i.e., the

 Arbitration Opt-Ins) who are breaching JAMS Rule 26; it is their counsel. (Dkt. 335 at 3 (arguing

 Rule 26 places no restriction on a party’s disclosures).) Indeed, the Arbitration Opt-Ins are

 uninvolved in this collective action. And there is nothing to indicate that any of the Arbitration

 Opt-Ins are even aware that orders from their respective arbitrations are being used in publicly

 filed proceedings. This only further demonstrates the impropriety of the disclosures here.

           Further, and unsurprisingly, Plaintiffs cite no precedential authority in support of their

 position that Rule 26(a)’s confidentially protections do not apply to parties. Rather, under JAMS

 Rule 26(a), the arbitrator rulings are simply confidential by nature, and may not be disclosed

 except “as necessary in connection with a judicial challenge to or enforcement of an Award, or

 unless otherwise required by law or judicial decision.” (Emphasis added). This interpretation

 finds ample support in federal district court decisions.

           In Moton v. Maplebear Inc., the court addressed the plaintiff’s argument that the

 confidential nature of employment arbitrations under the JAMS Rules rendered his claims under

 the Fair Labor Standards Act (“FLSA”) non-arbitrable, because settlements of such claims

 require the approval of the Department of Labor. No. 15 CIV. 8879 (CM), 2016 WL 616343, at

 *9 (S.D.N.Y. Feb. 9, 2016). In dispensing with the plaintiff’s argument, the court noted that the

 JAMS Rules explicitly anticipate that, “while the proceedings and award are otherwise

 confidential in nature, the parties may disclose information regarding the arbitration ‘as

 necessary in connection with a judicial challenge to or enforcement of an Award, or [if]

 otherwise required by law or judicial decision.’” Id. (quoting JAMS Rule 26(a)) (emphasis

 added).



                                                      3
Case 1:14-cv-02612-JLK Document 341 Filed 08/25/20 USDC Colorado Page 4 of 13




        Likewise, in Delta Funding Corp. v. Harris, the plaintiff argued that her arbitration

 agreement with the defendant lender was unconscionable because it incorporated confidentiality

 provisions in the JAMS Rules and other arbitral forum rules. 396 F. Supp. 2d 512, 525 (D.N.J.

 2004). Specifically, the plaintiff argued that those confidentially provisions would undermine

 public policy and thwart the proper functioning of the New Jersey Consumer Fraud Act. Id.

 Rather than rejecting the plaintiff’s argument—as the court could easily have done if the

 arbitration rules did not require confidentiality—the court instead severed the confidentiality

 provisions in the arbitration rules from the arbitration agreement. Id.; see also Veliz v. Cintas

 Corp., No. C 03-1180 SBA, 2004 WL 2452851, at *15 (N.D. Cal. Apr. 5, 2004), modified on

 reconsideration, No. 03-01180(SBA), 2005 WL 1048699 (N.D. Cal. May 4, 2005) (denying

 unconscionability argument based on the confidential nature of AAA proceedings, and holding

 that “the reasons for confidentiality are designed to protect all parties in a dispute.”).

        Additionally, in Symphony FS Ltd. v. Thompson, the Court made expressly clear that

 JAMS Rule 26(a) indicates that JAMS proceedings are confidential by nature: “However, JAMS

 Rule 26(a) explicitly provides that arbitration proceedings and awards shall remain confidential,

 ‘unless otherwise required by law or judicial decision.’” 5:18-CV-3904, 2018 WL 5023638, at

 *1 (E.D. Pa. Oct. 17, 2018) (emphasis in original).

        The courts in Moton, Delta Funding, and Symphony FS Ltd. clearly took for granted the

 confidential nature of the arbitrations in rendering their decisions—a conclusion which plainly

 results from the text of JAMS Rule 26(a).

        Having failed to cite any authority for their position, Plaintiffs next turn to the argument

 that if the arbitration proceedings are confidential under JAMS Rule 26(a), that would render



                                                    4
Case 1:14-cv-02612-JLK Document 341 Filed 08/25/20 USDC Colorado Page 5 of 13




 subsection (b), which provides that “the Arbitrator may issue orders to protect the confidentiality

 of proprietary information, trade secrets, or other sensitive information[,]” a nullity. But it would

 do nothing of the sort. Rather, JAMS Rule 26(b) simply augments the confidentiality protections

 of JAMS Rule 26(a).

        Specifically, JAMS Rule 26(a) plainly states that JAMS arbitration proceedings are, by

 nature, confidential. In addition to that inherent confidentiality, JAMS Rule 26(b) permits

 arbitrators to craft tailored protective orders, including to prevent parties to the arbitration from

 disclosing highly confidential trade secrets and proprietary information obtained in discovery.

 For example, in matters involving competitors in the same industry, subsection (b) provides

 arbitrators with the ability to issue so-called “Attorneys’ Eyes Only” orders to protect the

 confidentiality of highly sensitive commercial secrets obtained in discovery. Not only are

 Plaintiffs wrong that Chipotle’s reading of subsection (a) would render subsection (b)

 superfluous, Plaintiff’s own reading would read out the explicit provision in subsection (a) that

 the arbitration proceedings are confidential.1




 1
   Plaintiffs selectively quote an order by Judge Dolinger in one of the arbitrations as evidence
 that Chipotle’s position “has been rejected by JAMS arbitrators themselves[,]” claiming the
 decision constitutes validation that Rule 26 does not apply to the parties to a proceeding. (Dkt.
 335 at 2.) That order does nothing of the sort. Rather, Judge Dolinger merely concludes that
 documents produced in an arbitration proceeding may, upon judicial challenge to an award or a
 showing of need, be produced in other proceedings. (Dkt. 335-1 at pdf pp. 5-6.) This conclusion
 correctly tracks the language of JAMS Rule 26(a). It does nothing to undermine an interpretation
 of JAMS Rule 26(a) that JAMS proceedings are by nature confidential and parties may only
 disclose confidential arbitration materials to challenge or enforce an award, or as otherwise
 required by law (i.e., upon showing of need).


                                                    5
Case 1:14-cv-02612-JLK Document 341 Filed 08/25/20 USDC Colorado Page 6 of 13




                        The discoverability of underlying information produced in the
                        arbitrations does not eviscerate the proceedings’ confidential nature.

        Unable to cite to any authority to support their position, Plaintiffs cite a series of cases

 dealing with an argument Chipotle never made. Chipotle does not argue that if relevant

 information is sought within this action through discovery, the mere fact that such information

 was produced in an arbitration proceeding cloaks the information with immunity from

 production. Yet that is the only proposition for which United States v. Panhandle E. Corp., 118

 F.R.D. 346, 347 (D. Del. 1988), A.T. v. State Farm Mut. Auto. Ins. Co., 989 P.2d 219, 220 (Colo.

 App. 1999), and Veleron Holding, B.V. v. Stanley, No. 12 CIV. 5966 CM, 2014 WL 1569610, at

 *8 (S.D.N.Y. Apr. 16, 2014), stand.

        In Panhandle, for example, the court denied the defendants’ protective order seeking to

 prevent the disclosure of information produced in an international arbitration because such

 disclosure would prejudice the defendants’ ongoing business relationship with third parties. The

 court held first that the motion was untimely as it raised confidentiality arguments filed three

 weeks after the court-ordered compliance date compelling production. 118 F.R.D. at 350-51. The

 court further noted that the Rules of the Court of Arbitration of the International Chamber of

 Commerce (“ICC Rules”) applied only to the members of the Court of Arbitration, and not to the

 parties to arbitration proceedings or to the independent arbitration tribunal which conducts those

 proceedings. Id. at 349-50. In other words, the court determined that “as the ICC Rules

 themselves state: ‘The Court of Arbitration does not itself settle disputes. Insofar as the parties

 shall not have provided otherwise, it appoints, or confirms the appointment of, arbitrators in

 accordance with the provisions of this Article.’ Therefore, the rules governing the internal




                                                   6
Case 1:14-cv-02612-JLK Document 341 Filed 08/25/20 USDC Colorado Page 7 of 13




 functioning of the Court of Arbitration are not applicable here, and provide no support for

 PEPL's motion.” Id. at 350.

        The ICC rules have no corollary to JAMS Rule 26, which explicitly applies to the

 arbitration proceeding themselves. Moreover, the issue in Panhandle was whether a party could

 be prevented from obtaining discovery from another party merely because the information

 sought had been produced earlier in an arbitration proceeding. That is not the issue here, where

 the question is whether irrelevant and confidential arbitration orders from confidential

 proceedings should be stricken from the public record.

        The decision in A.T. is likewise distinguishable. There, State Farm obtained medical

 information about a psychological disorder of one of its insureds, A.T., during arbitration to

 settle an uninsured motorist claim. State Farm then used those records while cross-examining

 A.T., who was also a chiropractor, in a subsequent, unrelated suit in which A.T. was testifying in

 her professional capacity. 989 P.2d at 220. The Colorado Court of Appeals upheld such use of

 the medical records. Critically, the Court of Appeals recognized that the district court “found that

 this arbitration was not conducted under the rules of the American Arbitration Association,

 which would have provided confidentiality, but rather, under the Uniform Arbitration Act of

 1975, § 13–22–201, et seq., C.R.S.1998, which is silent on confidentiality.” Id. (emphasis

 added). Here, unlike in A.T., JAMS Rule 26 is not silent on confidentiality; it states explicitly

 that the nature of the proceedings are confidential.

        Finally, Veleron lends no support to Plaintiffs’ position. There, the court merely rejected

 the attempt to prevent discovery of information subject to confidentiality rulings made by an

 arbitrator consistent with arbitration rules in the district court action. 2014 WL 1569610, at *8.



                                                   7
Case 1:14-cv-02612-JLK Document 341 Filed 08/25/20 USDC Colorado Page 8 of 13




 The court noted that “[n]o American court of which I am aware would ever accept that a party to

 an arbitration was shielded by rules like those of the LCIA from producing documents or

 evidence in an American lawsuit pursuant to discovery demand or subpoena. . . . Interestingly, as

 I read the SPA, the arbitrator thinks no differently. He understands and respects that this Court

 has procedures for discovering documents and never once suggests that any materials produced

 in the context of the arbitration cannot be discovered here if proper procedures are followed.” Id.

        Plaintiffs’ citations to these authorities are inapposite. They address strawmen. The

 question here is whether Plaintiffs may unilaterally file in the public record materials that are

 subject to confidentiality restrictions set forth in JAMS Rules, not whether Plaintiffs could

 properly seek those documents in discovery.

        B.      The JAMS decisions are irrelevant.

        As discussed above, Plaintiffs’ counsel has routinely treated the arbitrations as an avenue

 to conduct an end-run around the phased discovery ordered by the Court in this lawsuit. The

 arbitrations are not relevant to this collective action. Any evidence regarding any of the 450

 single-claimant wage-and-hour arbitrations—obtained via a confidential arbitration proceeding

 concerning individual employees who worked at different locations and time periods from the

 seven Named Plaintiffs in this case—is not, and cannot, be relevant here. See Bayles v. Am. Med.

 Response of Colo., Inc., 950 F. Supp. 1053, 1065 (D. Colo. 1996), on reconsideration, 962 F.

 Supp. 1346 (D. Colo. 1997) (“Indeed, a collective action is designed to permit the presentation of

 evidence regarding certain representative plaintiffs that will serve as evidence for the class as a

 whole.”).

        This is especially true for the arbitrator decisions regarding spoliation sanctions. Plaintiffs



                                                   8
Case 1:14-cv-02612-JLK Document 341 Filed 08/25/20 USDC Colorado Page 9 of 13




 assert that these arbitrator “decisions are [] persuasive because they apply the same law to the

 same facts as this Court ultimately will.” (Dkt. 335 at 10.) Plaintiffs’ argument fails.

        Most JAMS arbitrators are not applying the same law to the same facts as this Court

 would in analyzing a potential spoliation sanction. Rather, these arbitrators are largely

 disregarding the controlling legal standard under the Federal Rules of Civil Procedure, and

 instead wielding their own individual brands of justice.

        In the JAMS arbitrations, Plaintiffs’ spoliation arguments have been hinged on Chipotle’s

 purported duty to preserve video and alarm records in this lawsuit. Fed. R. Civ. P. 37(e) governs

 any spoliation sanctions premised on those violations for the loss of that electronically stored

 information (ESI). Equal Employment Opportunity Comm'n v. JetStream Ground Servs., Inc.,

 878 F.3d 960, 965 (10th Cir. 2017) (Fed. R. Civ. P. 37(e) governs the imposition of sanctions

 when ‘electronically stored information that should have been preserved in the anticipation or

 conduct of litigation is lost because a party failed to take reasonable steps to preserve it, and it

 cannot be restored or replaced through additional discovery.’” (quoting Fed. R. Civ. P. 37(e))).

        Yet in issuing spoliation rulings against Chipotle, several arbitrators have entirely ignored

 Fed. R. Civ. P. 37(e)’s prescribed analysis and instead relied on their inherent authority or

 common law elements to impose spoliation sanctions—despite the Advisory Committee’s

 admonition that the amended Fed. R. Civ. P. 37(e) “forecloses reliance on inherent authority or

 state law to determine when certain measures should be used.” F.R.C.P. 37(e) Advisory

 Committee’s Note to 2015 Amendment.

        This foreclosure has been recognized by federal district courts nationwide, which have

 consistently held that a court may no longer rely on its inherent authority to issue spoliation



                                                    9
Case 1:14-cv-02612-JLK Document 341 Filed 08/25/20 USDC Colorado Page 10 of 13




 sanctions for the loss of ESI and instead may only do so based upon the findings specified by

 Fed. R. Civ. P. 37(e). See, e.g., Philmar Dairy, LLC v. Armstrong Farms, 18-CV-0530

 SMV/KRS, 2019 WL 3037875, at *2 (D.N.M. July 11, 2019) (“Amended Rule 37(e) forecloses

 reliance on the Court’s inherent authority to sanction for spoliation of ESI.”); Waymo LLC v.

 Uber Techs., Inc., C 17-00939 WHA, 2018 WL 646701, at *14 (N.D. Cal. Jan. 30, 2018)

 (“Because the evidence in question consists of electronically-stored information, FRCP 37(e),

 not inherent authority, supplies the controlling legal standard.” (citing F.R.C.P. 37(e) Advisory

 Committee’s Note to 2015 Amendment)).

        Even so, many JAMS arbitrators have disregarded Fed. R. Civ. P 37(e) and fashioned

 spoliation sanctions as they see fit—even going so far as to lay out their qualms with the

 amended Fed. R. Civ. P. 37(e) and expressly declare that they are not bound by it. (Dkt. 317-1 at

 pdf pp. 55-57.)

        Additionally, Plaintiffs fail to acknowledge that many of the arbitrators have reached the

 opposite conclusion as concerns Plaintiffs’ spoliation theory. This proceeding should not devolve

 into a tally or poll of the conclusions of the various arbitrators in the unrelated arbitrations. These

 arbitrator decisions therefore have no relevance to this case and should be stricken.

                                           CONCLUSION

        For the reasons set forth above and in its Motion, Chipotle requests that the Court grant

 the Motion, strike Plaintiffs’ response from the record, and accept the redacted version of

 Plaintiffs’ response. Alternatively, Chipotle requests that the Court disregard the portions of

 Plaintiff’s response discussing and attaching the arbitration orders and limit access to both the




                                                   10
Case 1:14-cv-02612-JLK Document 341 Filed 08/25/20 USDC Colorado Page 11 of 13




 Response and Declaration for the reasons set forth in Chipotle’s Motion to Restrict Access (Dkt.

 327).




                                                11
Case 1:14-cv-02612-JLK Document 341 Filed 08/25/20 USDC Colorado Page 12 of 13




       Dated: August 25, 2020

                                  Respectfully Submitted,

                                  MESSNER REEVES LLP

                                  s/ Kendra N. Beckwith
                                  Kendra N. Beckwith, #40154
                                  Michelle Harden, #36682
                                  Tanner J. Walls, #41534
                                  Allison J. Dodd, #43835
                                  Kristina M. Wright, #47337
                                  Darren D. Alberti, #52741
                                  1430 Wynkoop Street, Suite 300
                                  Denver, Colorado 80202
                                  Telephone: (303) 623-1800
                                  E-mail: kbeckwith@messner.com
                                  E-mail: mharden@messner.com
                                  E-mail: twalls@messner.com
                                  E-mail: adodd@messner.com
                                  E-mail: kwright@messner.com
                                  E-mail: dalberti@messner.com

                                  DLA PIPER LLP (US)
                                  Levi Heath, CA Bar No. 220854
                                  2000 Avenue of the Stars, Suite 400
                                  Los Angeles, CA 90067
                                  Telephone: (310) 595-3000
                                  Levi.Heath@dlapiper.com

                                  Attorneys for Defendant Chipotle Mexican Grill,
                                  Inc.




                                      12
Case 1:14-cv-02612-JLK Document 341 Filed 08/25/20 USDC Colorado Page 13 of 13




                               CERTIFICATE OF SERVICE
      I hereby certify that on August 25, 2020, I electronically filed and served the foregoing
 CHIPOTLE MEXICAN GRILL, INC.’S OPPOSITION TO PLAINTIFFS’ ORAL
 MOTION SEEKING PRODUCTION PRODUCED IN ARBITRATION MATTERS via the
 CM/ECF system which will send notification of such filing to all counsel of record listed on
 CM/ECF system, including:

           •   Adam S. Levy, adamslevy@comcast.net

           •   Andrew C. Quisenberry, andrew.quisenberry@coloradolaw.net

           •   Darrin L. Schanker, dschanker@coloradolaw.net

           •   Julie A. Sakura, jsakura@hinklelawfirm.com

           •   Kent M. Williams, williamslawmn@gmail.com

           •   Kevin E. Geibel, kgiebel@ggwklaw.com

           •   Michael E. Jacobs, mjacobs@hinklelawfirm.com

           •   Robert J. Gralewski, Jr., bgralewski@kmllp.com

           •   Thomas M. Hnasko, thnasko@hinklelawfirm.com


                                            /s/ Kendra N. Beckwith




                                              13
